Jenkins, P. J.
1. In a proceeding under the prohibition act, for the condemnation of an automobile engaged in the transportation of liquor, the sale or possession of which is prohibited by law, it was error for the court to refuse to admit in evidence the written transfer by the vendor to the plaintiff in error of the purchase-money note reserving title to the machine unless such evidence of title were accompanied by proof of actual or constructive notice thereof to the sheriff at the time of the seizure. Shrouder v. Sweat, 148 Ga. 378 (96 S. E. 881) ; Whites v. State, 23 Ga. App. 174 (98 S. E. 171) ; Hatcher Co. v. Foster, 24 Ga. App. 430 (101 S. E. 299) ; Armington v. State, 24 Ga. App. 75 (100 S. E. 15).
2. In such a proceeding, the burden being upon the State to show that the vehicle was so used with the knowledge of the owner, the direction of a verdict in favor of the plaintiff was erroneous. Lang v. Hitt, 149 Ga. 667 (101 S. E. 795).

Judgment reversed.


Stephens aaid Hill, JJ., concur.